Citation Nr: 9925318	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-26 868	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to June 1946.  
He died on November [redacted], 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the RO.  In 
February 1997, a notice of disagreement was received.  In 
June 1997, a statement of the case was issued.  In July 1997, 
a substantive appeal was received. 


FINDING OF FACT

The appellant's claim that service connection is warranted 
for the cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998).  First, there are 15 types of cancer 
that are presumptively service-connected under 38 U.S.C.A. § 
1112(c) (West 1991 & Supp. 1999).  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  And third, service connection can be established 
under section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).

In the present case, it is clear that the presumptive 
provisions of 38 U.S.C.A. § 1112(c) cannot be relied upon by 
the veteran to establish service connection for the 
conditions here at issue.  Qualification under those 
provisions occurs only where it is shown that a claimant 
participated in a "radiation risk activity" in service.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).  Because the veteran did not participate 
in a radiation-risk activity, the presumptive provisions of 
section 1112(c) are not available to the veteran in this 
instance.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Qualification under direct service connection has also not 
been demonstrated under 38 C.F.R. § 3.303(d) as there is no 
competent evidence that the disease that lead to the 
veteran's death was incurred during or aggravated by service.  
See Combee, supra.  The appellant, being a layperson, has no 
competence to give a medical opinion on the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For consideration of well groundedness in a claim for service 
connection based upon ionizing radiation exposure under 38 
C.F.R. § 3.311, at a minimum, the following threshold 
elements must be met: (1) established presence of a 
radiogenic disease; (2) the claimant must have had service; 
(3) the disease may not be one covered as presumptively 
service connected under §§ 3.307 or 3.309 and manifested 
within the applicable presumptive period of § 3.311(b)(5); 
(4) the claimant must contend the radiogenic disease was the 
result of exposure to ionizing radiation.  Hilkert at 290-91.

"Radiogenic disease" includes the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
thyroid cancer; breast cancer; lung cancer; bone cancer; 
liver cancer; skin cancer; esophageal cancer; stomach cancer; 
colon cancer; pancreatic cancer; kidney cancer; urinary 
bladder cancer; salivary gland cancer; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; and lymphomas other than Hodgkin's disease. 38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 is for consideration since one of the 
causes of the veteran's death was T-cell lymphoma (a non-
Hodgkin's lymphoma (NHL)), a radiogenic disease, and the 
appellant has contended that the disease was the result of 
exposure to ionizing radiation in service (in this case, a 
radium treatment for Eustachian salpingitis).  The veteran's 
claim, therefore, meets the requirements set forth by the 
Court in Hilkert.  Accordingly, the Board finds the appellant 
has submitted a well-grounded claim of service connection for 
the cause of the veteran's death.  


ORDER

As the appellant has submitted a well-grounded claim of 
service connection for the cause of the veteran's death, the 
appeal to this extent is allowed and is subject to further 
action as discussed hereinbelow.  


REMAND

According to the relevant regulation, when it has been 
determined that a veteran meets the requirements under 
38 C.F.R. § 3.311, the claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b).  The Under Secretary for Benefits is to consider 
the claim with reference to specified factors and may request 
an advisory medical opinion from the Under Secretary for 
Health.  If, after consideration, the Under Secretary for 
Benefits determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In February 1996, this case was referred to the VA's 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards.  

The factors to be considered by the Under Secretary for 
Benefits in determining whether a veteran's disease resulted 
from exposure to ionizing radiation in service include:

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3) The veteran's gender and pertinent 
family history;

(4) The veteran's age at time of 
exposure;

(5) The time-lapse between exposure and 
onset of the disease, and;

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

38 C.F.R. § 3.311(e).

In an opinion dated in March 1996 it was noted that the 
radiation dosage received by the veteran due to the inservice 
radium treatment was 1 rad to each side.  It was then stated 
that "it is unlikely that the veteran's NHL can be 
attributed ionizing radiation in service" as there is a lack 
of consistent association between radiation exposure and 
increased risk for NHL.  

The sufficiency of such opinions was discussed at length in 
Hilkert.  The United States Court of Veterans Appeals (Court) 
found that § 3.311 requires the Undersecretary for Benefits 
(and, in effect, because medical expertise is required, the 
Undersecretary for Health) to specifically articulate his or 
her consideration of each of the factors listed at § 
3.311(e)).  The pre-Hilkert opinion obtained in this case did 
not do so. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

The RO should resubmit the case to the 
Undersecretary for Benefits for further 
analysis under § 3.311, to include, with 
the advice of the Undersecretary for 
Health, specific articulation of the 
consideration of each factor listed at § 
3.311(e).

After review by the RO, if the decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals






